FILED
                                                                        United States Court of Appeals
                                       PUBLISH                                  Tenth Circuit

                      UNITED STATES COURT OF APPEALS                           March 7, 2017

                                                                           Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                              Clerk of Court
                        _________________________________

FRANCISCO FLORES-MOLINA,

      Petitioner,

v.                                                           No. 16-9516

JEFF SESSIONS,* United States Attorney
General,

      Respondent.
                        _________________________________

                       Petition for Review from an Order of the
                             Board of Immigration Appeals
                        _________________________________

Shawn D. Meade, MyRights Immigration Law Firm, Denver, Colorado, for Petitioner.

Rebecca Hoffberg Phillips, Attorney, Office of Immigration Litigation (Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Civil Division, Brianne Whelan
Cohen, Senior Litigation Counsel, Office of Immigration Litigation, and Laura M.L.
Maroldy, Trial Attorney, with her on the briefs), United States Department of Justice,
Washington, D.C., for Respondent.
                        _________________________________

Before MATHESON, PHILLIPS, and McHUGH, Circuit Judges.
                  _________________________________

McHUGH, Circuit Judge.
                    _________________________________




      *
        Jeff Sessions is substituted for Loretta E. Lynch as United States Attorney
General pursuant to Fed. R. App. P. 43(c)(2).
       Francisco Flores-Molina is an undocumented alien subject to removal from the

United States. An immigration judge determined he is ineligible for cancellation of

removal because he has been convicted of a “crime involving moral turpitude.” The

Board of Immigration Appeals agreed and dismissed Mr. Flores-Molina’s appeal. Mr.

Flores-Molina then filed a petition in this court, arguing the Board of Immigration

Appeals erred in finding that his crime of conviction, Denver Municipal Code § 38-40, is

a crime involving moral turpitude. We agree. Exercising jurisdiction under 8 U.S.C.

§ 1252(a), we grant the petition and remand for further proceedings.

                                  I.   BACKGROUND

       Mr. Flores-Molina is a citizen of Mexico who came to the United States illegally

and has remained here continuously since 1998. In March 2000, he pled guilty to

violating Denver Municipal Code (“DMC”) § 38-40, which prohibits giving false

information to a city official during an investigation. In November 2011, following Mr.

Flores-Molina’s conviction of a Colorado driving-related offense, the federal government

issued a Notice to Appear in which it charged Mr. Flores-Molina with removability as

“[a]n alien present in the United States without being admitted or paroled, or who arrives

in the United States at any time or place other than as designated by the Attorney

General.” 8 U.S.C. § 1182(a)(6)(A)(i). In the Notice to Appear, the government alleged,

among other things, that Mr. Flores-Molina (1) is not a citizen or national of the United

States, (2) is a citizen and national of Mexico, and (3) was not admitted or paroled in the

United States after inspection by an immigration officer.




                                             2
       Mr. Flores-Molina admitted to these allegations in a written response submitted to

the immigration court. He also conceded that he was removable as charged. The

immigration judge held a hearing on August 22, 2013, and found Mr. Flores-Molina

removable based on his admissions and concession.

       At the same hearing, Mr. Flores-Molina submitted an application for cancellation

of removal pursuant to 8 U.S.C. § 1229b(b), which allows the Attorney General to cancel

the removal of a noncitizen when four conditions are satisfied. See 8 U.S.C.

§ 1229b(b)(1)(A)–(D). One of these conditions is that the applicant must not have been

convicted of a “crime involving moral turpitude.” See id. § 1229b(b)(1)(C);

id. § 1182(a)(2)(A)(i); id. § 1227(a)(2)(A)(i). The government moved to set aside Mr.

Flores-Molina’s application, arguing that his DMC § 38-40 conviction is a conviction of

a crime involving moral turpitude (“CIMT”) and that he is therefore barred from seeking

relief under § 1229b(b).1

       On December 10, 2013, the immigration judge held a status eligibility conference

to determine whether Mr. Flores-Molina was barred from seeking cancellation of

removal. After hearing arguments from both sides, the immigration judge found him

       1
           DMC § 38-40 provides:

       It shall be unlawful for any person knowingly and willfully to give false
       information to an officer or employee of the city when such officer or
       employee is acting in their official capacity, concerning the identity of any
       person participating in, connected with, or responsible for, or concerning
       the manner of the commission of, any act, when, as part of their official
       duties or employment, such officer or employee is investigating:
               (1) The legality of such act; or
               (2) The identity of the person participating in, connected with, or
                   responsible for the commission of such act.

                                            3
statutorily barred because of his DMC § 38-40 conviction, concluding DMC § 38-40 is

categorically a CIMT. Specifically, the judge found that, because DMC § 38-40 requires

“knowingly and willfully giving false information during an investigation,” a violation of

the ordinance involves “deceptive conduct that results in an impairment of governmental

functions” and is therefore “inherently morally turpitudinous.” Turning to the first step of

a three-step CIMT framework set forth by the Attorney General in Matter of Silva-

Trevino (Silva-Trevino I), 24 I&N Dec. 687 (A.G. 2008), the immigration judge further

concluded “there is no reasonable probability in which a violation of [DMC § 38-40]

could criminalize non-morally turpitudinous conduct.” For these reasons, the immigration

judge denied Mr. Flores-Molina’s application for cancellation of removal.

       Mr. Flores-Molina timely appealed to the Board of Immigration Appeals (“BIA”),

arguing the immigration judge erred in finding he had been convicted of a CIMT because

DMC § 38-40 does not contain “an express or inherent intent to [de]fraud, deceive, or

obstruct justice.” While the appeal was pending, the Attorney General vacated Silva-

Trevino I. See Matter of Silva-Trevino, 26 I&N Dec. 550, 553 (A.G. 2015).

       On February 29, 2016, the BIA dismissed Mr. Flores-Molina’s appeal in a

decision issued by a single Board Member. The BIA first acknowledged that the

immigration judge relied in part on Silva-Trevino I and that the Attorney General had

since vacated that decision. But the BIA noted that, in doing so, “the Attorney General

specifically stated that he does not intend to affect the [BIA]’s determinations as to

whether or not an offense entails ‘reprehensible conduct committed with some degree of

scienter,’ and is or is not a crime involving moral turpitude for that reason.” The BIA thus


                                              4
concluded that the vacatur of Silva-Trevino I did not affect the immigration judge’s

decision because her decision was based on “well-established [BIA] precedent decisions

relating to whether these types of offenses involve the necessary reprehensible conduct

and degree of scienter to constitute crimes involving moral turpitude.”

       The BIA then determined there was no basis for disturbing the immigration

judge’s decision on the merits. In its brief substantive discussion, the agency explained

that it has “consistently found that an offense that involves impairing or obstructing a

function of the Government by deceit, graft, trickery, or dishonest means is a crime

involving moral turpitude.” Rejecting Mr. Flores-Molina’s argument that DMC § 38-40

lacks a sufficient intent element, the BIA stated that it has held “intent may be implied

where, as here, the statute of conviction does not explicitly include intent as an element

but where such intent is implicit in the nature of the offense.” The BIA found that

“knowingly and willfully” providing false information satisfies the requisite intent and

thus concluded DMC § 38-40 is categorically a CIMT. Mr. Flores-Molina appeals.

                                   II.     DISCUSSION

       The sole issue in this appeal is whether the BIA properly concluded DMC § 38-40

is a “crime involving moral turpitude” within the meaning of the Immigration and

Nationality Act (“INA”). If it is a CIMT, Mr. Flores-Molina’s conviction precludes him

from seeking cancellation of removal. See 8 U.S.C. § 1229b(b)(1); Garcia v. Holder, 584

F.3d 1288, 1289 (10th Cir. 2009) (“An alien convicted of a CIMT is . . . not eligible for

cancellation of removal . . . .”). If it is not, he may be able to seek cancellation, depending




                                              5
on whether he can satisfy the other statutory prerequisites on remand. See 8 U.S.C.

§ 1229b(b)(1).2

       We begin our discussion by addressing the applicable scope and standard of

review, as well as the general legal principles relevant to this case. We then turn to the

parties’ arguments concerning DMC § 38-40 and consider whether the ordinance is

categorically a CIMT. For the reasons set forth below, we conclude it is not.

                           A. Scope and Standard of Review

       “Our scope of review directly correlates to the form of the BIA decision.” Rivera-

Barrientos v. Holder, 666 F.3d 641, 645 (10th Cir. 2012) (citation omitted). Here,

because a single member of the BIA decided Mr. Flores-Molina’s appeal and issued a

brief opinion pursuant to 8 C.F.R. § 1003.1(e)(5), we review the BIA’s decision as the

agency’s final order of removal. See Uanreroro v. Gonzales, 443 F.3d 1197, 1204 (10th

Cir. 2006); see also Morones-Quinones v. Holder, 591 F. App’x 660, 661–62 (10th Cir.

2014) (unpublished). Although we usually lack jurisdiction to review BIA orders

concerning cancellation under § 1229b, see 8 U.S.C. § 1252(a)(2)(B)(i), we have

jurisdiction to review questions of law decided in those orders, id. § 1252(a)(2)(D);

Rodriguez-Heredia v. Holder, 639 F.3d 1264, 1267 (10th Cir. 2011).

       Whether a cancellation-of-removal applicant’s crime of conviction constitutes a

CIMT is a question of law, and we review the BIA’s legal conclusions de novo.

       2
        In addition to showing no CIMT convictions, a noncitizen who wishes to apply
for cancellation of removal must show he or she has been present in the United States for
a continuous period of at least ten years, he or she has exhibited “good moral character”
during that time, and his or her removal would result in “exceptional and extremely
unusual hardship” to a qualifying relative. See 8 U.S.C. § 1229b(b)(1)(A)–(B), (D).

                                              6
Rodriguez-Heredia, 639 F.3d at 1267. We do not defer to the BIA’s interpretation of the

substance of the state or local offense at issue, as that task has not been specifically

delegated to the BIA and does not fall within its special expertise. See Efagene v. Holder,

642 F.3d 918, 921 (10th Cir. 2011). However, because determining whether a given

offense is a CIMT for purposes of the INA requires interpreting that statutory phrase, we

may owe deference to the BIA’s decision under Chevron U.S.A., Inc. v. Natural

Resources Defense Council, Inc., 467 U.S. 837 (1984).

       “Under Chevron, we defer to an agency’s interpretation of a statute that it is

responsible to implement if (1) the statute is ambiguous or silent as to the issue at hand

and (2) the agency’s interpretation is neither arbitrary, capricious, nor manifestly contrary

to the statute.” Carpio v. Holder, 592 F.3d 1091, 1096 (10th Cir. 2010) (alteration and

internal quotation marks omitted). Because the BIA is charged with administering the

INA, Rangel-Perez v. Lynch, 816 F.3d 591, 597 (10th Cir. 2016), “the BIA’s

interpretations of ambiguous provisions in the [INA] are entitled to [Chevron] deference”

when otherwise warranted, see Rivera-Barrientos, 666 F.3d at 645. The INA does not

define “crime involving moral turpitude,” and we have characterized it as “perhaps the

quintessential example of an ambiguous phrase.” De Leon v. Lynch, 808 F.3d 1224, 1228

(10th Cir. 2015) (quoting Marmolejo-Campos v. Holder, 558 F.3d 903, 909 (9th Cir.

2009) (en banc)). Thus, if we conclude de novo that the BIA has properly construed the

underlying offense at issue, we will defer to the BIA’s interpretation of the statutory term

CIMT as embracing the offense, as long as that interpretation is reasonable. See Efagene,

642 F.3d at 921; Marmolejo-Campos, 558 F.3d at 911.


                                              7
       But not every BIA decision interpreting the INA qualifies for deference. Efagene,

642 F.3d at 920. “[T]his court need only defer to the BIA’s interpretation of the INA

when the BIA acts in its lawmaking capacity and, in the case of the BIA’s adjudications,

that means only when the BIA’s decision is binding precedent within the agency.”

Rangel-Perez, 816 F.3d at 597. A decision made by a single board member, like the

decision here, is not precedential within the agency and therefore ordinarily is not entitled

to deference. See Efagene, 642 F.3d at 920. Nonetheless, Chevron deference may extend

to such a decision if it is based on a prior precedential BIA decision “addressing the same

question.” Rangel-Perez, 816 F.3d at 597 (citation omitted). Here, for reasons described

below, we conclude that to the extent the government argues for Chevron deference, the

BIA’s decision is not entitled to it because the cases on which the BIA relied do not

address offenses sufficiently comparable to DMC § 38-40.

       Where Chevron deference is not appropriate, we consider whether the BIA’s

decision has “the power to persuade” and is therefore entitled to Skidmore deference.

Carpio, 592 F.3d at 1098 (discussing Skidmore v. Swift & Co., 323 U.S. 134 (1944)). In

making this determination, we consider “the degree of the [BIA]’s care[;] its consistency,

formality, and relative expertness[;] and . . . the persuasiveness of [its] position.” United

States v. Mead Corp., 533 U.S. 218, 228 (2001) (footnotes omitted); see also Carpio, 592

F.3d at 1098 (“We examine ‘the thoroughness evident in the BIA’s consideration, the

validity of its reasoning, and its consistency with earlier and later pronouncements.’”

(alterations omitted) (quoting Skidmore, 323 U.S. at 140)). We also decline to extend




                                              8
Skidmore deference in this case because the BIA’s decision lacks “the power to

persuade.”

                                   B. Legal Principles

       The process by which we determine whether a noncitizen’s offense of conviction

constitutes a CIMT is called the “categorical approach.” Rodriguez-Heredia v. Holder,

639 F.3d 1264, 1267 (10th Cir. 2011). “The categorical approach . . . requires ignoring a

petitioner’s actual conduct and examining only the minimum conduct needed for a

conviction under the relevant state [or local] law.” Ibarra v. Holder, 736 F.3d 903, 907

(10th Cir. 2013). Thus, to determine whether a state or local offense is “categorically” a

CIMT, we compare the statutory definition of that offense with the generic definition of

CIMT and consider whether the minimum conduct that would satisfy the former would

necessarily also satisfy the latter. See Moncrieffe v. Holder, 133 S. Ct. 1678, 1684 (2013);

Rodriguez-Heredia, 639 F.3d at 1267; see also Perez v. Lynch, 630 F. App’x 870, 872

(10th Cir. 2015) (unpublished) (applying the categorical approach to determine whether a

different provision of the Denver Municipal Code was a CIMT). “If every conviction

under a given state statute [or city ordinance] involves moral turpitude, then the . . .

conviction is categorically a CIMT.” Veloz-Luvevano v. Lynch, 799 F.3d 1308, 1313

(10th Cir. 2015) (alterations and citation omitted); see also Moncrieffe, 133 S. Ct. at 1684

(“[A] state offense is a categorical match with a generic federal offense only if a




                                              9
conviction of the state offense necessarily involved facts equating to the generic federal

offense.” (alterations and internal quotation marks omitted)).3

       As noted above, the INA does not provide a generic definition of “crime involving

moral turpitude.” Rather, “its contours have been shaped through interpretation and

application by the Attorney General, the [BIA], and federal courts.” De Leon v. Lynch,

808 F.3d 1224, 1228 (10th Cir. 2015). Generally speaking, “[m]oral turpitude refers ‘to

conduct which is inherently base, vile, or depraved, contrary to the accepted rules of

morality.’” Wittgenstein v. INS, 124 F.3d 1244, 1246 (10th Cir. 1997) (quoting Matter of

Flores, 17 I&N Dec. 225, 227 (B.I.A. 1980)). “Moral turpitude reaches conduct that is

inherently wrong, or malum in se, rather than conduct deemed wrong only because of a

statutory proscription, malum prohibitum.” Efagene v. Holder, 642 F.3d 918, 921 (10th

Cir. 2011). “[F]or an offense to involve moral turpitude, it must require a reprehensible or

despicable act” and “necessarily involve[] an evil intent or maliciousness in carrying out

th[at] reprehensible act.” Id. at 921–22. Or, in the formulation referenced by the BIA

here, an offense qualifies as a CIMT if it entails both “reprehensible conduct and some




       3
         Where the underlying offense contains multiple alternative elements, rather than
“various factual means of committing a single element,” we sometimes apply a “modified
categorical approach” to determine which elements formed the basis of the petitioner’s
conviction. See Mathis v. United States, 136 S. Ct. 2243, 2249 (2016); Rangel-Perez v.
Lynch, 816 F.3d 591, 596 n.2 (10th Cir. 2016); see also Descamps v. United States, 133
S. Ct. 2276, 2284–85 (2013) (discussing substance of the modified categorical approach).
Here, neither the immigration judge nor the BIA applied the modified categorical
approach, and both parties maintain it has no relevance in this case. We therefore “have
no occasion to consider whether we should instead apply [it].” Rangel-Perez, 816 F.3d at
596 n.2.

                                            10
form of scienter.” See Matter of Silva-Trevino, 26 I&N Dec. 550, 553 n.3 (A.G. 2015)

(citation omitted).

       Alongside these “very general[]” translations, see De Leon, 808 F.3d at 1228, the

BIA and courts have espoused what might be characterized as subsidiary definitions and

rules applicable to narrower classes of conduct. One well-established rule, for instance, is

that “[c]rimes in which fraud is an ingredient are regarded as involving moral turpitude.”

Veloz-Luvevano, 799 F.3d at 1313 (alterations and citation omitted); see also Arias v.

Lynch, 834 F.3d 823, 827 (7th Cir. 2016) (“Despite the confusion about how to determine

what moral turpitude is, there is a consensus that fraud is close to the core of moral

turpitude.”). In several decisions, the BIA has found an offense implicitly fraudulent—

and thus, a CIMT—where it involved “impair[ing] or obstruct[ing] an important function

of a department of the government by defeating its efficiency or destroying the value of

its lawful operations by deceit, graft, trickery, or dishonest means.” E.g., Matter of

Flores, 17 I&N Dec. at 229.

                                     C. Application

       Here, the BIA relied on this latter interpretation in deeming DMC § 38-40 a

CIMT. Section 38-40 provides:

       It shall be unlawful for any person knowingly and willfully to give false
       information to an officer or employee of the city when such officer or
       employee is acting in their official capacity, concerning the identity of any
       person participating in, connected with, or responsible for, or concerning
       the manner of the commission of, any act, when, as part of their official
       duties or employment, such officer or employee is investigating:

              (1) The legality of such act; or



                                             11
              (2) The identity of the person participating in, connected with, or
              responsible for the commission of such act.

       Construing this language, and drawing from Matter of Jurado-Delgado, 24 I&N

Dec. 29 (B.I.A. 2006), the immigration judge found that DMC § 38-40 is a CIMT

because it “involves inherently deceptive conduct in that it involves knowingly and

willfully giving false information to a police officer as he is conducting an investigation

and this . . . results in an impairment of governmental functions.” The immigration judge

also cited Matter of Kochlani, 24 I&N Dec. 128 (B.I.A. 2007), as support for the

proposition that “moral turpitude adheres in crimes that involve inherently deceptive

conduct and result in the impairment of government functions . . . whether or not there is

a specific intent to defraud as an element of the crime.”

       Agreeing with the immigration judge’s conclusion, the BIA stated “we have

consistently found that an offense that involves impairing or obstructing a function of the

Government by deceit, graft, trickery, or dishonest means is a crime involving moral

turpitude.” The agency followed this statement with citations to three of its precedential

decisions: Matter of Pinzon, 26 I&N Dec. 189, 194 (B.I.A. 2013); Matter of

Jurado-Delgado, 24 I&N Dec. at 35; and Matter of Flores, 17 I&N Dec. 225, 230 (B.I.A.

1980). As to intent, the BIA invoked Matter of Khourn, 21 I&N Dec. 1041, 1047 (B.I.A.

1997), rather than Matter of Kochlani, for the notion that “intent may be implied where,

as here, the statute of conviction does not explicitly include intent as an element but

where such intent is implicit in the nature of the offense.” The BIA equated “intent” with




                                             12
“mens rea,” finding in DMC § 38-40 “the required intent, or mens rea, in the requirement

that he ‘knowingly and willfully’ provide false information.”

       On appeal, Mr. Flores-Molina contends the BIA erred in deeming DMC § 38-40 a

CIMT because the ordinance contains no explicit or inherent element of “intent to

defraud, deceive, or to defeat a government department’s efficiency or destroy the value

of its lawful operations.” He maintains that, under the decisions on which the BIA relied

here, a law criminalizing false statements must include such an element in order to

qualify as a CIMT. Mere dishonesty, he argues, is not sufficient.4

       We agree. As we now explain, none of the precedential decisions cited in the

BIA’s opinion supports the conclusion that a false-statements offense qualifies as a CIMT

in the absence of inherent fraud or a specific-intent element. We begin by analyzing these

decisions and explaining that they conform to an overarching typology in fraud- and

deceit-related CIMT cases. We then analyze DMC § 38-40 in light of these cases, and

other applicable CIMT precedent, and conclude that it is not categorically a CIMT.




       4
         Mr. Flores-Molina also makes two other arguments related to inherent intent. He
first contends that, despite earlier BIA decisions to the contrary, it is no longer
permissible to find an implicit element of intent under the categorical approach after the
Supreme Court’s decisions in Descamps and Moncrieffe v. Holder, 133 S. Ct. 1678
(2013). He also argues that DMC § 38-40 cannot contain an inherent element of intent to
defraud, deceive, or defeat a government department’s efficiency or destroy the value of
its lawful operations because the ordinance is part of a series of regulatory offenses.
Because we conclude that, even under pre-Descamps and Moncrieffe decisions and
without regard to its potential regulatory character, DMC § 38-40 does not contain an
implicit element of intent sufficient to render it a CIMT, we need not address these
arguments.

                                            13
   1. The BIA’s Precedential Decisions & CIMTs Involving Fraud or Deception

       The starting point for our evaluation of DMC § 38-40 is the precedential decisions

on which the BIA here relied. Our review of these decisions reveals a helpful framework

for deciding whether an offense is a CIMT. As we now explain, the BIA has identified

three categories of deceit-related offenses that qualify as CIMTs: (1) offenses containing

an explicit fraudulent intent element; (2) offenses containing an inherent fraudulent intent

element; and (3) offenses containing a specific intent element.

       We begin with Matter of Flores because that early decision informs the more

recent ones. The noncitizen in Matter of Flores had been convicted under a federal statute

that criminalized conspiring to commit an offense against the United States. 17 I&N Dec.

at 227. The separate federal offense that was the object of this conspiracy prohibited

“uttering or selling false or counterfeit paper relating to registry of aliens with knowledge

of their counterfeit nature.” Id. at 230 (paraphrasing the statute). The BIA was tasked

with deciding whether either or both of these offenses qualified as a CIMT.

       After listing the boilerplate definitions of CIMT, id. at 227–28, the BIA honed-in

on the specific principle that “crimes in which fraud [i]s an ingredient have always been

regarded as involving moral turpitude.” Id. at 228 (quoting Jordan v. De George, 341

U.S. 223, 232 (1951)). The agency looked first to the conspiracy statute and concluded:

“Intent to defraud the United States is not required for conviction. Since the element of

fraud is not inherent in that part of the statute violated, it does not involve moral

turpitude.” Matter of Flores, 17 I&N Dec. at 228. Noting that a conspiracy to commit an




                                              14
offense will itself involve moral turpitude when the underlying offense does, the BIA

then shifted its focus to the counterfeit-documents statute.

       Although the BIA acknowledged that “intent to defraud the government” was not

an explicit element of that statute, it noted that its, and courts’, prior decisions instructed

that such a statute still could constitute a CIMT “where fraud is inherent in [the] offense”

or, stated differently, “where fraud is so inextricably woven into the statute as to clearly

be an ingredient of the crime.” Id. The BIA then engaged in the analysis it found relevant

in this case:

       In cases where fraud of the government has been charged, we have held
       that the government need not have been cheated out of money or property
       in order for the crime to involve moral turpitude. It is enough to impair or
       obstruct an important function of . . . the government by defeating its
       efficiency or destroying the value of its lawful operations by deceit, graft,
       trickery, or dishonest means. Clearly, the sale of counterfeit documents
       relating to alien registry impairs the lawful procedures of the [government]
       and thwarts its purpose of [properly documenting aliens entering] the
       United States. The question remains whether such an act constitutes a fraud
       against the government.

Id. at 229 (emphasis added) (citations omitted). Turning to this remaining question, the

BIA drew comparisons to prior decisions in which crimes were found to be inherently

fraudulent—and hence, CIMTs—because they involved knowing or intentional deceptive

conduct aimed at depriving the government of an entitlement or obtaining a benefit from

the government. See id. (discussing, for example, “knowingly making false

representations in order to evade [mandatory] military service” and “knowingly making

false statements with the intent to unlawfully obtain issuance of a passport”). The agency

also considered the “[m]ore closely analogous” category of counterfeiting crimes, noting



                                               15
that such crimes had been found to “inherently contain the element of intent to defraud.”

Id. at 229–30. Consistent with these decisions, the BIA concluded that the crime of

knowingly creating or selling counterfeit registration documents “inherently involves a

deliberate deception of the government and an impairment of its lawful functions. Thus,

fraudulent conduct is implicit in the statute . . . [and] therefore . . . a violation of [the

statute] is a [CIMT].” Id. at 230 (emphasis added).

       As this discussion makes clear, Matter of Flores’s “impair or obstruct the

government by deceit” standard was espoused in that decision as a proxy for fraud. The

BIA determined, in other words, that a person could not commit the crime of knowingly

creating or selling counterfeit immigration documents without also perpetrating a fraud

against the government, since that conduct necessarily sought to unlawfully appropriate

the government’s exclusive right to oversee alien registration and necessarily impaired its

parallel procedures for issuing legitimate registration documents. Because a person could

not commit the offense without perpetrating a fraud, it was not necessary that the

prosecution show a specific intent to achieve that effect.

       Matter of Jurado-Delgado and Matter of Pinzon—both of which applied the

relevant language from Matter of Flores to statutes criminalizing false statements—

essentially represent the flipside of the Matter of Flores coin. The noncitizen in Matter of

Jurado-Delgado had been convicted under a Pennsylvania statute which provided in part:

“A person commits a misdemeanor of the second degree if, with intent to mislead a

public servant in performing his official function, he . . . makes any written false

statement which he does not believe to be true . . . [or] submits or invites reliance on any


                                                16
writing which he knows to be forged, altered or otherwise lacking in authenticity.”

Matter of Jurado-Delgado, 24 I&N Dec. at 34 (emphasis added) (quoting 18 Pa. Cons.

Stat. § 4904(a) (1992)). The BIA concluded this offense constituted a CIMT, reasoning

that:

        To obtain a conviction under the Pennsylvania statute, it must be proved
        that the actor has the “intent to mislead a public servant in performing his
        official function” through the use of a false written statement or other
        writing that he or she believes or knows is not true. 18 Pa. Cons. Stat.
        § 4904(a). Thus, the perpetrator must make misleading statements with an
        intention to disrupt the performance of a public servant’s official duties.
        We have held that impairing and obstructing a function of a department of
        government by defeating its efficiency or destroying the value of its lawful
        operations by deceit, graft, trickery, or dishonest means is a [CIMT]. See
        Matter of Flores, 17 I&N Dec. 225, 229 (B.I.A. 1980)[.]

Id. at 34–35 (emphases added). The agency further determined that the explicit element

of intent overrode the facts that the false statements need not have been material or made

under oath. See id.

        The reasoning in Matter of Pinzon follows a similar course, despite differences in

the language of the statute at issue. There, the noncitizen had been convicted under 18

U.S.C. § 1001(a)(2), which penalizes “whoever, in any matter within the jurisdiction of

the executive, legislative, or judicial branch of the Government of the United States,

knowingly and willfully . . . makes any materially false, fictitious, or fraudulent statement

or representation.” Matter of Pinzon, 26 I&N Dec. at 192 (quoting 18 U.S.C.

§ 1001(a)(2)). The noncitizen argued this offense was not categorically a CIMT because

the minimum conduct required for conviction was making a false statement. Id.




                                             17
According to her, unlike making a fraudulent statement, making a false statement did not

involve moral turpitude because it does not require an “evil intent.” Id. at 192–93.

       In rejecting this argument, the BIA relied not on the language of the statute but on

contemporaneous precedent from the United States Court of Appeals for the Eleventh

Circuit, “in whose jurisdiction th[at] case ar[ose].” Id. at 193. The Eleventh Circuit had

explicitly held that “proof of a specific intent to deceive . . . is a prerequisite for a

conviction under § 1001.” Id. (emphases added) (citing United States v. House, 684 F.3d

1173, 1203 (11th Cir. 2012)). And, in construing the “materiality” element of

§ 1001(a)(2), the Eleventh Circuit had held that for a false statement to be “material”

under that provision it must “have the capacity to impair or pervert the functioning of a

government agency.” Id. (quoting United States v. Boffil-Rivera, 607 F.3d 736, 741 (11th

Cir. 2010)). Thus, relying on these twin holdings, the BIA concluded that “[t]o obtain a

conviction [under § 1001(a)(2)], the Government was required to show that [the

noncitizen] made a false statement that had the capacity to impair or pervert the

functioning of a government agency and that the statement was made with the intent to

deceive or mislead.” Id. This definition of the offense aligned with the notion from

Matter of Flores that “an offense that involves impairing or obstructing a function of the

government by deceit, graft, trickery, or dishonest means is a [CIMT].” Id. at 194.

       In sum, while fraud may not have been an automatic consequence of the conduct

proscribed under the offenses in Matter of Jurado-Delgado or Matter of Pinzon, both

offenses required that the perpetrator intended to achieve what Matter of Flores identified

as a fraudulent result—namely, impairing or obstructing an important government


                                               18
function by deceit. In Matter of Flores, fraud was a necessary incident of the crime, so

the explicit element of intent was deemed unnecessary; in Matter of Jurado-Delgado and

Matter of Pinzon, fraud may not have been an inescapable byproduct of the crimes, but

the explicit element of intent was there.

       These BIA decisions are consistent with a broader pattern visible in CIMT cases

dealing with the concepts of fraud and/or deception. As always, offenses that explicitly

include “fraudulent intent” (or some variation thereof) as an element are CIMTs by

definition. See, e.g., Rodriguez-Heredia v. Holder, 639 F.3d 1264, 1267–69 (10th Cir.

2011) (addressing identity-fraud statute that required “knowingly or intentionally us[ing],

or attempt[ing] to use, [another person’s identifying] information with fraudulent intent”

(quoting Utah Code Ann. § 76-6-1102)).

       Then, there are offenses that neither explicitly involve fraud nor contain a specific-

intent element, but that nonetheless are deemed fraudulent (and thus, CIMTs) because

their commission necessarily involves deception and necessarily causes harm to the

government or to society, another person, or some other entity. Matter of Flores involved

such an offense, and so did our decisions in Veloz-Luvevano v. Lynch, 799 F.3d 1308,




                                             19
1313–14 (10th Cir. 2015),5 and Wittgenstein v. INS, 124 F.3d 1244, 1246 (10th Cir.

1997).6 See also, e.g., Matter of Kochlani, 24 I&N Dec. at 130–31.

       And last, there are offenses that do not explicitly involve fraud but that are deemed

CIMTs because they involve deception and a specific intent to harm or obtain a benefit at

the government’s or another person’s expense, thus tracking the common definition of

fraud. See Fraud, Black’s Law Dictionary (10th ed. 2014) (defining fraud as “[a]

knowing misrepresentation or knowing concealment of a material fact made to induce

another to act to his or her detriment”); accord Veloz-Luvevano, 799 F.3d at 1313

(employing nearly identical definition). Matter of Jurado-Delgado and Matter of Pinzon

involved offenses that fall within this category, as did our recent unpublished decisions in

Morones-Quinones v. Holder, 591 F. App’x 660, 663–64 (10th Cir. 2014) (unpublished),

and Beltran-Rubio v. Holder, 565 F. App’x 704, 707–08 (10th Cir. 2014) (unpublished).7

See also, e.g., Matter of Correa-Garces, 20 I&N Dec. 451, 454 (B.I.A. 1992).


       5
         Veloz-Luvevano v. Lynch involved a Colorado criminal impersonation statute
that required “knowingly assum[ing] a false or fictitious identity or capacity” and
committing an act in that identity or capacity “which if done by the person falsely
impersonated, might subject such person to [civil or criminal liability].” 799 F.3d 1308,
1313 (10th Cir. 2015) (quoting Colo. Rev. Stat. § 18-5-113(1)(d)). We concluded this
offense “constitutes a categorical CIMT because fraud is inherent in the statute.” Id.
       6
         Wittgenstein v. INS involved a New Mexico tax-evasion statute that required
“willfully attempt[ing] to evade or defeat any tax or the payment thereof.” 124 F.3d 1244,
1246 (10th Cir. 1997) (alteration in original) (quoting N.M. Stat. Ann. § 7-1-72). We
determined “that fraud is an essential part of th[is] crime.” Id.
       7
         Both Morones-Quinones and Beltran-Rubio addressed predicate convictions
under the same provision of the Colorado criminal-impersonation statute, which at the
time of the convictions provided: “A person commits criminal impersonation if he
knowingly assumes a false or fictitious identity or capacity and in such identity or
capacity he . . . [d]oes any other act with intent to unlawfully gain a benefit for himself or
another or to injure or defraud another.” Morones-Quinones v. Holder, 591 F. App’x 660,

                                             20
                              2. DMC § 38-40 Is Not a CIMT

       DMC § 38-40 does not fit within any of these categories; it is distinguishable from

the offenses in Matter of Flores, Matter of Jurado-Delgado, and Matter of Pinzon on

multiple grounds. To run afoul of DMC § 38-40, a person must “knowingly and willfully

. . . give false information to an officer or employee of the city . . . acting in their official

capacity,” the information must “concern[] the identity of any person participating in,

connected with, or responsible for, or concern[] the manner of the commission of, any

act,” and the city official must be investigating the identity of that person or the legality

of that act as part of her job. DMC § 38-40.

       Obviously, fraud is not an explicit element of this offense, and neither party argues

it is. Nor is fraud “so inextricably woven into” DMC § 38-40 as to bring it within the fold

of offenses that are deemed to include an implicit element of fraudulent intent because

their commission necessarily entails fraud. See Matter of Flores, 17 I&N Dec. at 228–30.

The government several times makes the conclusory assertion that because DMC § 38-40

involves knowingly and willfully providing false information during an investigation, it

falls within Matter of Flores’s description of a CIMT as an offense that “inherently

involves a deliberate deception of the government and an impairment of its lawful

661 (10th Cir. 2014) (unpublished) (quoting Colo. Rev. Stat. § 18-5-113(1)(e)); Beltran-
Rubio v. Holder, 565 F. App’x 704, 707 (10th Cir. 2014) (unpublished). As the Beltran-
Rubio panel explained, the first “clause requires the ‘knowing[] assum[ption of] a false or
fictitious identity or capacity,’ Colo. Rev. Stat. § 18-5-113(1)(e)—or, stated succinctly,
deceit. And when that deceit is used with any of the intended goals in subclause (e)—
whether to benefit, injure, or defraud—there is fraud, as that term is commonly
understood.” 565 F. App’x at 707 (alterations in original) (citing Black’s Law Dictionary
731 (9th ed. 2009)). Thus, the offense is categorically a CIMT. Id.; accord Morones-
Quinones, 591 F. App’x at 663–64.

                                               21
functions.” See id. at 230. But as we explained above, the BIA used that statement as a

proxy for fraud, in evaluating an offense that necessarily involved fraud on the

government—i.e., creating or selling counterfeit alien-registration documents with

knowledge of their counterfeit nature. See id. at 229–30. To commit the act that the

statute prohibited was to harm the government automatically. That is simply not the case

with DMC § 38-40—a false statement may violate the ordinance even though, in reality,

it does not impede the investigation at all and concerns information that ultimately proves

trivial.

           DMC § 38-40 likewise falls outside the category of CIMTs exhibited in Matter of

Pinzon and Matter of Jurado-Delgado. There is no requirement under DMC § 38-40 that

the false information be material—and for that reason “have the capacity to impair or

pervert the functioning of [the city] government,” see Matter of Pinzon, 26 I&N Dec. at

193 (internal quotation marks omitted)—or be given with the intent to mislead the city

official, to disrupt the official’s investigation, or to otherwise cause any harm or obtain

any benefit, cf. id. at 193–94; Matter of Jurado-Delgado, 24 I&N Dec. at 34–35. In

focusing on the fact that DMC § 38-40 and the offense addressed in Matter of Pinzon—

18 U.S.C. § 1001—have similar mental-state requirements on their faces, the government

ignores the fact that the BIA in Matter of Pinzon relied on § 1001-specific federal

precedent imputing “proof of a specific intent to deceive . . . [as] a prerequisite for a

conviction under § 1001,” and holding that § 1001’s materiality element required proof

that the false statements could harm the government. See Matter of Pinzon, 26 I&N Dec.

at 193 (emphases added). A conviction under DMC § 38-40 requires proof of neither.


                                              22
       And contrary to the BIA’s reasoning below and the government’s position here,

Matter of Khourn does not support imputing into DMC § 38-40 the element of intent

present in Matter of Pinzon and Matter of Jurado-Delgado. The noncitizen in Matter of

Khourn had been convicted under a federal drug statute that made it “unlawful for any

person knowingly or intentionally . . . [to] distribute . . . or possess with intent to . . .

distribute . . . a controlled substance.” See 21 I&N Dec. 1041, 1044 (B.I.A. 1997)

(quoting 21 U.S.C. § 841(a)(1)). The BIA noted, under a heading entitled “Mental State,”

that this offense required “a mental state of knowledge or intent” and that “knowledge or

intent has been deemed essential for a finding of moral turpitude.” Id. at 1046. Then,

under a new heading entitled “Evil Intent,” the BIA confronted the fact that its prior

decisions have “held that ‘evil intent’ is a requisite element for a [CIMT].” Id. Noting

that courts have long found “evil intent . . . to be inherent in the sale and distribution of

controlled substances,” that “Congress has . . . recognized the evils involved in drug

trafficking,” and that courts have consistently found drug-trafficking crimes to be CIMTs,

id. at 1046–47, the BIA concluded that “evil intent” was inherent in a distribution

conviction under the statute there and that the noncitizen therefore had been convicted of

a CIMT, id. at 1047.

       But an analysis of the requisite mental state for a narcotics-distribution offense

tells us nothing about the requisite mental state for a false-statements offense. See De

Leon v. Lynch, 808 F.3d 1224, 1229 (10th Cir. 2015) (rejecting argument for a mental-

state element derived from CIMT cases involving larceny, since such cases “do not shed

light on the necessary scienter for the receipt or possession of stolen property to be


                                                23
morally turpitudinous”). The point is not, as the government implies, that DMC § 38-40

contains some mens rea element or that the mens rea element it contains might be

sufficient for a CIMT-finding in the context of another type of crime. Cf. Matter of

Torres-Varela, 23 I&N Dec. 78, 84 (B.I.A. 2001) (noting that some “crimes involving

acts of baseness or depravity,” such as “murder, rape, robbery, [and] kidnaping,” have

been classified as CIMTs without an intent element). Rather, the point is that Matter of

Pinzon and Matter of Jurado-Delgado, and the category of CIMT cases they exemplify,

involve offenses that require proof of a specific intent, and DMC § 38-40 does not require

such proof.8 Cf. Marmolejo-Campos v. Holder, 558 F.3d 903, 924 (9th Cir. 2009) (en

banc) (criticizing a BIA decision for “misleadingly conflat[ing] ‘evil intent’ with

‘specific intent’”).

       Indeed, Colorado law confirms that DMC § 38-40 cannot be read to implicitly

include the requisite intent. See De Leon, 808 F.3d at 1230–31 (consulting state law in

interpreting petitioner’s statute of conviction); Veloz-Luvevano, 799 F.3d at 1313–14

(same). First, as Mr. Flores-Molina points out, state law indicates that DMC § 38-40 is a

general intent crime. Although the Denver Municipal Code does not define “knowingly”


       8
         The BIA and the government cannot bridge this gap by characterizing Mr.
Flores-Molina’s lack-of-intent argument as a lack-of-mens-rea argument, equating
“intent” and “mens rea,” and then pointing to the fact that DMC § 38-40 includes a mens
rea element as proof that it includes the requisite intent. “Intent” is but one example of a
“mens rea”; the terms are not synonyms. See Mens rea, Black’s Law Dictionary (10th ed.
2014) (defining mens rea as “[t]he state of mind that the prosecution, to secure a
conviction, must prove that a defendant had when committing a crime”). The Ninth
Circuit has repeatedly chastised the BIA for this brand of flawed reasoning. See, e.g.,
Marmolejo-Campos v. Holder, 558 F.3d 903, 925 (9th Cir. 2009) (en banc); Notash v.
Gonzales, 427 F.3d 693, 698 (9th Cir. 2005).

                                            24
or “willfully,” or specify which crimes are general intent and which are specific, the

Colorado criminal code’s joint definition of those terms provides that “[a]ll offenses

defined in this code in which the mental culpability requirement is expressed as

‘knowingly’ or ‘willfully’ are declared to be general intent crimes.” Colo. Rev. Stat. § 18-

1-501(6).9 And the Colorado Supreme Court has applied this statute in interpreting a

municipal-code provision with a “knowingly” mental state, when the code did not itself

define “knowingly.” See City of Englewood v. Hammes, 671 P.2d 947, 952–53 (Colo.

1983). Moreover, the city included “intentionally” or “with intent” in numerous other

ordinances codified in the same Chapter as § 38-40, thus indicating that it could have

made § 38-40 a specific-intent crime but chose not to. See DMC §§ 38-51.7, -51.10(c), -

87 to -88, -91, -93 to -93.1, -96 to -97, -125(a)–(b), -132(a)(1)a.–b., -146(d), -158(A)(7), -

174(b)–(c).

       Even more instructive, though, is Colorado caselaw construing Colorado Revised

Statutes § 18-8-111, which prohibits “knowingly” reporting false information to

authorities and which is expressly cross-referenced in DMC § 38-40. Particularly relevant

are the distinctions Colorado courts have drawn between this § 38-40 analogue and

Colorado Revised Statutes § 18-5-113(1)(e),10 the statute this court deemed a CIMT in

Morones-Quinones, 591 F. App’x at 663–64, and Beltran-Rubio, 565 F. App’x at 707–


       9
         By contrast, the joint definition of “intentionally” or “with intent” in the same
section of the state code provides that “[a]ll offenses in this code in which the mental
culpability requirement is expressed as ‘intentionally’ or ‘with intent’ are declared to be
specific intent offenses.” Colo. Rev. Stat. § 18-1-501(5).
       10
          Section 18-5-113(1)(e) has been re-codified in materially the same language at
Colorado Revised Statutes § 18-5-113(1)(b)(II).

                                             25
08. In People v. Johnson, a defendant convicted of both criminal impersonation under

§ 18-5-113(1)(e) and false reporting under § 18-8-111, among other crimes, argued that

both convictions were based on the same conduct and that the harsher criminal-

impersonation conviction therefore violated his equal-protection rights. 30 P.3d 718, 722

(Colo. App. 2000). The Colorado Court of Appeals rejected this argument, finding that:

       Section 18-8-111 does not proscribe the same criminal conduct as that
       proscribed in the criminal impersonation statute. A conviction under § 18-
       8-111(1)(d) requires a showing that the [false] information was knowingly
       provided to law enforcement authorities but, in contrast to [§ 18-5-
       113(1)(e)], does not require intent unlawfully to gain a benefit or to injure
       or defraud another.

Id. at 723 (emphasis added). The court then expressly rejected the defendant’s argument

“that this distinction is irrelevant” because the same intent explicitly required under § 18-

5-113 is “inherent in and inseparable from” the conduct proscribed under § 18-8-111. Id.

       The Colorado Supreme Court later approved of this reasoning from Johnson,

reaffirming that “the criminal impersonation statute ‘requires the additional showing of

intent to gain a benefit or injure or defraud,’ whereas false reporting does not,” and that

“[t]he two statutes [therefore] contain different elements.” Alvarado v. People, 132 P.3d

1205, 1209 (Colo. 2006) (citation omitted) (quoting Johnson, 30 P.3d at 721). Thus,

unlike some related specific-intent crimes, “[f]alse reporting may involve providing

information without the intent to affect a police officer’s decision.” People v. Blue, 253

P.3d 1273, 1278 n.1 (Colo. App. 2011) (emphasis added); see also id. at 1278 (“The

crime of false reporting penalizes those who provide untruthful information to public

officials, regardless of an attempt to influence public officials.” (emphasis added)).



                                             26
       In short, DMC § 38-40 addresses different, less-culpable conduct than that

addressed in the offenses analyzed by the precedential decisions on which the BIA here

relied. As a result, we decline to apply Chevron deference to the BIA’s decision. See

Rangel-Perez v. Lynch, 816 F.3d 591, 597 (10th Cir. 2016) (explaining that we accord

Chevron deference to “a nonprecedential BIA decision [only] if it relies on prior BIA

precedent addressing the same question” (citation omitted)). And as the foregoing

discussion signals, we also conclude the BIA’s decision lacks the persuasiveness

necessary for Skidmore deference. See Carpio v. Holder, 592 F.3d 1091, 1098 (10th Cir.

2010) (“The paramount consideration [for Skidmore purposes] is whether the BIA’s

decision has ‘the power to persuade.’” (quoting Skidmore v. Swift & Co., 323 U.S. 134,

140 (1944))). The considerations relevant to the application of Skidmore deference

include “the degree of the [BIA]’s care, its consistency, [its] formality, and . . . the

persuasiveness of [its] position.” United States v. Mead Corp., 533 U.S. 218, 228 (2001)

(footnotes omitted). Here, the BIA devoted only two short paragraphs to its substantive

analysis of the merits, relied solely on distinguishable or inapposite precedent, and

decided the case in an unpublished opinion issued by a single Board Member. This

despite the fact that the immigration judge twice noted—once at the hearing on Mr.

Flores-Molina’s application and again in her final decision—that there was no

precedential BIA decision on point.

       Finally, applying non-deferential de novo review, we reject the BIA’s conclusion

and hold that DMC § 38-40 is not categorically a CIMT. See Efagene v. Holder, 642 F.3d

918, 921–25, 921 n.1 (10th Cir. 2011) (applying categorical approach de novo after


                                              27
determining neither Chevron nor Skidmore deference was appropriate). The minimum

conduct proscribed by DMC § 38-40 is “knowingly and willfully” giving false

information to a city official concerning any act or the identity of any person associated

with that act, when the official is investigating the act’s legality or the person’s identity.

Cf. Rangel-Perez, 816 F.3d at 607 (explaining that, under the categorical approach, courts

discern “the minimum conduct proscribed by the state [or local] statute” and determine

whether that conduct falls within the generic federal offense). As we have explained

already, this minimum conduct falls outside the “impair or obstruct the government by

deceit” articulation of “crime involving moral turpitude” that has been applied to fraud

and fraud-like statutes. For a false statement to violate DMC § 38-40, it need not involve

fraud, cause harm to the government or anyone else, obtain a benefit for the speaker, or

be given with the intent to achieve any of these ends. Cf. Blanco v. Mukasey, 518 F.3d

714, 719 (9th Cir. 2008) (“One can act dishonestly without seeking to induce reliance.”).

       Nor does DMC § 38-40 qualify as a CIMT under the more general definitions of

that phrase. For an offense to be a CIMT, the conduct it proscribes must be “inherently

base, vile, or depraved,” or be “reprehensible,” or “necessarily involve[] an evil intent or

maliciousness.” See Efagene, 642 F.3d at 921–22. Even assuming a false statement

covered by DMC § 38-40 is “deceptive,” there is no requirement that the information be

believable or have any effect on the official’s investigation. Providing “false information”

within the ambit of DMC § 38-40 need not be “depraved.”

       Take, for example, a situation in which an officer is investigating a suspect in a

neighborhood in which the suspect is notorious, and asking residents if they know the


                                              28
suspect. Residents who do “know” the suspect generally, but who have no relationship

with him, do not know where he is or what he’s done, and hold no other pertinent

information, might answer the officer’s question in the negative, perhaps out of fear that

even the appearance of cooperation could put their families at risk of retribution. This

behavior, if technically “deceptive,” would not impede the officer’s investigation and

hardly could be described as blameworthy, let alone “reprehensible” or the like. See Arias

v. Lynch, 834 F.3d 823, 829 (7th Cir. 2016) (“A rule that all crimes that involve any

element of deception categorically involve moral turpitude would produce results at odds

with the accepted definition of moral turpitude as conduct that is ‘inherently base, vile or

depraved.’”). Or, for similar reasons, a person might provide false information regarding

basic facts that an officer already knows—such as when or where an act occurred; or the

name, address, or physical description of a person-of-interest. Again, there is no

meaningful impediment and no inherent depravity. Cf. Bobadilla v. Holder, 679 F.3d

1052, 1058 (8th Cir. 2012) (concluding false-statements offense that required “intent to

obstruct justice” was not categorically a CIMT, and “reject[ing] the notion, all too

prevalent in government circles, that every person who intentionally [let alone

knowingly] makes a government official’s task more difficult is guilty of ‘inherently

base, vile, or depraved’ conduct”).

       And the ordinance reaches a broad range of conduct that does not necessarily

concern criminal activity or a police investigation. A person violates DMC § 38-40 if she

knowingly and willfully gives false information to an “employee of the city” concerning

the identity of any person “connected with,” or the manner of commission of, “any act,”


                                             29
when such employee is investigating the “identity of the person participating in,

connected with, or responsible for the commission of such act.” Suppose an anonymous

local church group renovates a local park by painting over graffiti, picking up trash, and

planting flowers. The group neither seeks nor welcomes public reward or

acknowledgment for this religious service activity. Nevertheless, the city hopes to

encourage similar volunteer activities by identifying and publicly recognizing the group.

As part of his official duties, a city employee contacts a number of civic organizations

and churches in an attempt to identify the good Samaritans. When contacted, the minister

for the church group knowingly and willfully denies having any information about the

actors or their activities. This conduct, although not morally turpitudinous, violates DMC

§ 38-40.11

         To be sure, as the government points out, the BIA, other federal circuit courts, and

even panels of this court in unpublished decisions have at times made statements

suggesting that deceptive conduct alone is enough for a finding of moral turpitude.

Accord Arias, 834 F.3d at 828 (“We and other courts have sometimes used broader

language, writing that any crime involving the larger concept of ‘deception,’ in contrast

to the narrower concept of fraud, involves moral turpitude.”). But a look beneath the

surface of these decisions shows that they do not bear this proposition out. Rather, these

decisions almost uniformly adhere to the fraud- and intent-based categories outlined

above.


         11
       Indeed, the government conceded at oral argument that it is possible to violate
DMC § 38-40, without engaging in morally turpitudinous conduct.

                                              30
       In Matter of Pinzon, for example, the BIA cited to Matter of Correa-Garces, 20

I&N Dec. at 454, for the proposition that the BIA “ha[s] long held that crimes involving

fraud or making false statements involve moral turpitude.” Matter of Pinzon, 26 I&N

Dec. at 193 (emphasis added). The BIA in Matter of Correa-Garces, in turn, had stated

that “[c]onvictions for making false statements have been found to involve moral

turpitude.” 20 I&N Dec. at 454 (citing Kabongo v. INS, 837 F.2d 753 (6th Cir. 1988)).

But the noncitizen in that case had been convicted “for making false statements on an

application for a United States passport under another name; and for willfully,

knowingly, and with intent to deceive, falsely representing a social security account

number as having been issued to him, for purposes of obtaining a passport in that other

name.” Id. Thus, in full accord with the decisions categorized above, the BIA concluded

“that the [noncitizen]’s conviction for making false statements, in order to fraudulently

obtain a passport in another person’s name, is for a [CIMT].” Id. (emphasis added).12

       The same distinction holds true in the various cases from our sister circuits that

include, or have been cited as authority for, similar statements. See, e.g., Rodriguez v.

Gonzales, 451 F.3d 60, 63–64 (2d Cir. 2006) (crime of “willfully and knowingly

ma[king] any false statement in an application for passport with intent to induce or secure


       12
         The one case Matter of Correas-Garces cited in support of the notion that “false
statements have been found to involve moral turpitude”—Kabongo v. INS—is
distinguishable for similar reasons: the noncitizen there was convicted of “making false
statements in order to obtain student financial aid” from the federal government. See
Kabongo v. INS, 837 F.2d 753, 754 (6th Cir. 1988) (emphasis added). Thus, the court
concluded “the statements [were] made to defraud the United States Government” and
accordingly found that the noncitizen had been convicted of a CIMT. Id. at 758
(emphasis added).

                                             31
the issuance of a passport” was a CIMT (emphasis added)); Padilla v. Gonzales, 397

F.3d 1016, 1019–20 (7th Cir. 2005) (crime of “knowingly furnishing false information

with intent to prevent the apprehension or obstruct the prosecution or defense of any

person” was a CIMT (emphasis added) (internal quotation marks omitted)); Omagah v.

Ashcroft, 288 F.3d 254, 261 (5th Cir. 2002) (deferring under Chevron to the “BIA’s

decision to classify, as [a CIMT], conspiracy to possess illegal immigration documents

with the intent to defraud the government” (emphasis added)); Zaitona v. INS, 9 F.3d 432,

437–38 (6th Cir. 1993) (crime of knowingly making a material misrepresentation in an

application to obtain a state license was a CIMT).

      This court’s arguable endorsements of such a “deception-only” standard appear in

three unpublished opinions, all of which invoke the Seventh Circuit’s decision in Padilla.

See Beltran-Rubio, 565 F. App’x at 708; Vaquero-Cordero v. Holder, 498 F. App’x 760,

765 (10th Cir. 2012) (unpublished); Castillo-Torres v. Holder, 394 F. App’x 517, 521

(10th Cir. 2010) (unpublished). Of these cases, only Castillo-Torres warrants a closer

look here.13 Ultimately, it does not persuade us to change our conclusion that DMC § 38-

40 is not categorically a CIMT.

      In Castillo-Torres, a panel of this court reviewed a BIA decision rejecting a

noncitizen’s application for cancellation because, in the BIA’s view, the noncitizen had

twice been convicted of a CIMT. 394 F. App’x at 520–21. The convictions were for

      13
          The relevant references in Beltran-Rubio and Vaquero-Cordero are largely
dicta, and even if they were not, those cases are distinguishable for various reasons,
including that the offenses they address contain specific-intent elements. See Beltran-
Rubio, 565 F. App’x at 707–08; Vaqueros-Cordero v. Holder, 498 F. App’x 760, 763,
765 (10th Cir. 2012) (unpublished).

                                            32
violating Utah Code Annotated § 76-8-507(2), which makes it unlawful for a person to

give another person’s identifying information to a peace officer “with the intent of

leading [the] peace officer to believe that the person is another actual person,” and Utah

Code Annotated § 76-8-504.5(1), which prohibits making false statements in a

preliminary hearing under caution of criminal liability, but does not contain a specific-

intent element. On appeal, the noncitizen argued, based on the Ninth Circuit’s decision in

Blanco v. Mukasey, 518 F.3d at 718–20, that neither statute was a CIMT because neither

required an intent to obtain anything tangible. Castillo-Torres, 394 F. App’x at 521.

       In a brief analysis, the panel disagreed. It quoted Padilla for the proposition that

“almost all courts have held that intentionally deceiving the government involves moral

turpitude,” id. (quoting Padilla, 397 F.3d at 1020), and then cited Matter of Jurado-

Delgado for the “more important[]” proposition that “the BIA has held that making false

statements to government authorities with an intent to mislead them is turpitudinous,” id.

(citing Matter of Jurado-Delgado, 24 I&N Dec. at 35). Thus, “[i]n light of the Seventh

Circuit’s decision in Padilla,” the panel found the BIA’s decision reasonable and

deferred to the agency. Id.

       There are several reasons why this non-precedential decision does not convince us

that DMC § 38-40 is a CIMT.14 First, although only one of the two Utah statutes

contained a specific-intent element, it is clear from the panel’s analysis that intent was

central to its decision. See id. The panel did not restate the respective substance of each


       14
         “Unpublished decisions are not precedential, but may be cited for their
persuasive value.” 10th Cir. R. 32.1(A).

                                             33
statute in its CIMT discussion, which is understandable since it appears the petitioner did

not differentiate between the two statutes in her argument or assert that § 76-8-504.5(1) is

not a CIMT because it lacks a specific intent. See id. Moreover, the case on which the

panel relied—Padilla—has since been circumscribed and, in any event, does not support

classifying DMC § 38-40 as a CIMT. As noted above, while Padilla speaks of a broader

deception-only principle, its actual substance conforms with the category of offenses

deemed CIMTs because, unlike DMC § 38-40, they involve deception and the specific

intent to impair or obstruct (i.e., harm) a government function. See Padilla, 397 F.3d at

1019–20 (analyzing offense that criminalized making false statements with the specific

intent of concealing criminal activity). And just last year, the Seventh Circuit explicitly

recognized Padilla’s more limited reach:

              We and other courts have sometimes used broader language, writing
       that any crime involving the larger concept of “deception,” in contrast to
       the narrower concept of fraud, involves moral turpitude. . . . In Padilla, in
       deciding that obstruction of justice was a [CIMT], we wrote: “Crimes that
       do not involve fraud, but that include dishonesty or lying as an essential
       element also tend to involve moral turpitude.” 397 F.3d at 1020[.]

              But note the qualifier, “tend to.” Despite the broad language, cases
       finding crimes of moral turpitude based on deception rely on other
       aggravating factors, especially actual or intended harm to others. See . . .
       Padilla, 397 F.3d at 1017–18[.]

Arias, 834 F.3d at 828 (emphasis added).

       But even if Padilla’s wider pronouncements retain some validity after Arias, we

would conclude Padilla’s operative reasoning counsels against classifying DMC § 38-40

as a CIMT for an additional reason. In rejecting the petitioner’s argument that his crime




                                             34
was not a CIMT because it was malum prohibitum,15 the Padilla court relied on the fact

that the crime included a specific-intent element, noting that “[s]pecific intent is

inconsistent with a crime that is malum prohibitum.” 397 F.3d at 1020. The obverse of

this reasoning, recognized by the BIA and federal courts with respect to other offenses, is

that general-intent crimes typically are malum prohibitum—that is, not CIMTs. See, e.g.,

Alonzo v. Lynch, 821 F.3d 951, 958 (8th Cir. 2016) (“Simple assault typically is a general

intent crime, and it is thus different in character from those offenses that [are classified as

CIMTs because they] involve ‘a vicious motive, corrupt mind, or evil intent.’” (emphasis

omitted)); Matter of Solon, 24 I&N Dec. 239, 241 (B.I.A. 2007) (same). And as we

explained already, DMC § 38-40 is a general-intent crime.

       In sum, none of these decisions cut against our conclusion that DMC § 38-40 is

not categorically a CIMT. We note, too, that this conclusion is supported by recent

decisions from several of our sister circuits. See, e.g., Rivera v. Lynch, 816 F.3d 1064,

1075–76 (9th Cir. 2015) (perjury statute was not a CIMT because “intent to defraud is not

required for conviction under [the statute]; it requires only that the false statements have

been made ‘deliberately and with knowledge’”); Bobadilla, 679 F.3d at 1058 (crime of

misrepresenting identity to police “with intent to obstruct justice” was not a CIMT

because it did “not require proof that the ‘intent to obstruct justice’ was successful, or that

it misled the police officer even for a moment”); Blanco, 518 F.3d at 718–19 (crime of

falsely representing identity to police “to evade the process of the court, or to evade . . .

       15
        As a reminder, “[m]oral turpitude reaches conduct that is inherently wrong, or
malum in se, rather than conduct deemed wrong only because of a statutory proscription,
malum prohibitum.” Efagene v. Holder, 642 F.3d 918, 921 (10th Cir. 2011).

                                              35
proper identification . . . by the [police]” was not a CIMT because it “require[d] only the

knowing provision of false information,” rather than explicit or implicit intent to defraud,

benefit, or harm); cf. Arias, 834 F.3d at 826–28; Yeremin v. Holder, 738 F.3d 708, 715–

16 (6th Cir. 2013) (holding crime of knowingly possessing IDs with intent to use them

unlawfully was a CIMT, and explaining that BIA decision which found a similar statute

not to be a CIMT was consistent because that statute required only knowingly possessing

altered IDs, without proof of intent to use them unlawfully).16

                                  III.   CONCLUSION

       We conclude the BIA erred in determining that Mr. Flores-Molina’s crime of

conviction, DMC § 38-40, is categorically a CIMT and that Mr. Flores-Molina is barred

from seeking cancellation of removal for that reason. We therefore grant Mr. Flores-

Molina’s petition for review and remand to the BIA for further proceedings consistent

with this opinion.




       16
          The parties attempt to raise an additional issue that neither the BIA’s decision
nor the parties’ appellate briefs addressed. Several days before oral argument the
government filed a supplemental-authority letter pursuant to Federal Rule of Appellate
Procedure 28(j) in which it argued that, for DMC § 38-40 not to be a CIMT, Mr. Flores-
Molina must show a “realistic probability” that “the city of Denver would prosecute [Mr.
Flores-Molina’s] hypothetical person who ‘knowingly and willfully’ makes a false
statement which was immaterial to the government’s investigation.” However, “[i]t is
well established that we will not consider issues raised for the first time in a Rule 28(j)
letter.” Thacker v. Workman, 678 F.3d 820, 842 (10th Cir. 2012). This is so even where
the authority cited in the letter was announced after briefing, let alone where, as here, the
authority on which the government relies—our decision in De Leon v. Lynch, 808 F.3d
1224 (10th Cir. 2015)—was announced the prior year. See Thacker, 678 F.3d at 842.
Accordingly, we do not address this issue.

                                             36